 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1083 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2314) to express the policy of the United States regarding the United States relationship with Native Hawaiians and to provide a process for the recognition by the United States of the Native Hawaiian governing entity. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2314) to express the policy of the United States regarding the United States relationship with Native Hawaiians and to provide a process for the recognition by the United States of the Native Hawaiian governing entity. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions of the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; (2) the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by Representative Abercrombie of Hawaii or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 30 minutes equally divided and controlled by the proponent and an opponent; (3) the amendments to the amendment in the nature of a substitute printed in part B of the report of the Committee on Rules, each of which may be offered only by a Member designed in the report, shall be in order without intervention of any point of order except those arising under clause 10 of rule XXI, shall be considered as read, and shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent; and (4) one motion to recommit with or without instructions. 
2.During consideration of an amendment printed in part B of the report of the Committee on Rules accompanying this resolution, the Chair may postpone the question of adoption as though under clause 8 of rule XX. 
 
Lorraine C. Miller,Clerk.
